DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Reply to Non-Final Office Action filed January 11, 2022 is acknowledged.
Claims 1-29 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed January 11, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments and claim amendments:	

Objections to claims 1, 21, 25 and 28
Rejection of claims 12-16 and 25 under 35 USC § 112(b), indefiniteness
Rejection of claims 12-16, 19, 22 and 25 under 35 USC § 112(b), lack of antecedent basis
Rejection of claims 12, 25 and 27-28 under 35 USC § 112(d)

Rejection of claims 1, 4-7, 11, 19, 23-24, 27 and 29 under 35 USC § 103 over Lee in view of Lipovsek
	Applicant argues that the rejections of independent claims 1 and 23, and their respective dependent claims, should be withdrawn as the combination of Lee and Lipovsek do 

	The Examiner disagrees. While Lee may teach a pre-treatment passivation embodiment as described by Applicant (i.e., the use of PEG to coat the surface of the reaction chamber, which is then blown dry with helium gas), Lee also clearly teaches a dynamic passivation embodiment, as noted in the Non-Final Office Action mailed October 14, 2021. Specifically, Lee teaches “[d]ifferent passivation materials were tested during on-chip PCR …. They were mixed with PCR solution and PCR was carried out …. To find the optimal concentration of PEG, it was mixed with PCR solution …. PCR without PEG was also done” (p. 87, para. 4.3.1). Thus, contrary to Applicant’s assertion, Lee does teach PEG as a component in a reaction mixture. While Lee 
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims. 

Rejection of claim 2 under 35 USC § 103 over Lee in view of Lipovsek and Young; Rejection of claims 3 and 17-18 under 35 USC § 103 over Lee in view of Lipovsek and Grunenwald; Rejection of claims 8-10, 12-13, 21-22, 25-26 and 28 under 35 USC § 103 over Lee in view of Lipovsek and Li; Rejection of claims 14-16 under 35 USC § 103 over Lee in view of Lipovsek, Li and Grunenwald; Rejection of claim 20 under 35 USC § 103 over Lee in view of Lipovsek and Withers-Martinez
	Applicant argues that the claim rejections over Lee in view of Lipovsek and various secondary references should be withdrawn because the various secondary references do not cure the deficiencies of the teachings of Lee plus Lipovsek (Remarks, pp. 8-10).
	As noted above, the Examiner disagrees with Applicant’s characterization of the teachings of Lee plus Lipovsek.
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.



Information Disclosure Statement
The Information Disclosure Statement submitted March 21, 2022 has been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 25 recites a limitation providing a temperature range of the combined annealing and extension phase of “between 57°C and 77°C”. Claim 24, from which claim 25 depends, recites a specific temperature of the combined annealing and extension phase of “about 67°C”. The temperature range limitation of claim 25 is broader than the specific temperature limitation recited in claim 24 because it appears to encompass temperatures lower than “about 67°C” (e.g., 57°C). (It is noted that the specification does not define “about” such that a 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


s 1, 4-7, 11, 19, 23-25, 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee1 (Gene synthesis from oligonucleotide mixtures by solid phase PCR and assembly PCR in a microfluidic chip system; University of Michigan, pp. 1-104, 2010) in view of Lipovsek2 (US Patent App. Pub. No. 2008/0064610).

Regarding independent claims 1 and 23, Lee teaches …
A method for assembling a nucleic acid molecule in a single step from a set of overlapping oligonucleotides, the method comprising (p. 76, paras. 2-3: “oligonucleotides were synthesized … [g]ene assembly was performed by PCR”; p. 77, para. 1: “template DNA with overlapping sequences”)
(a) combining a set of at least 5 overlapping oligonucleotides with a DNA polymerase; a mixture of dNTPs; and polyethylene glycol (PEG) at a concentration of greater than 0.0188%; in a reaction vessel to form an assembly mixture (p. 76, para. 3 to p. 77, para. 1; p. 116, para. 2 – 20 different oligonucleotides; p. 77, para. 1: “template DNA with overlapping sequences”; p. 81, para. 2: single stranded templates, Vent DNA polymerase, dNTPs, PEG 8000; p. 87, para. 1: “PEG … was mixed with PCR solution to have from 0.1% to 5% final concentration and on-chip [i.e., a reaction vessel] PCR was performed”);
(b) subjecting the assembly mixture to at least 25 cycles (Fig. 4.2 teaches 30 cycles, not including 11 cycles in which the extension phase is ramped from 35°C to 68°C); 


Regarding claim 1(b), Lee and/or Lipovsek additionally teach … each cycle comprising an annealing phase performed at between 50°C and 77°C (Lipovsek, para. 179: 65°C); an extension phase performed at between 50°C and 77°C (Lee, Fig. 4.2, 68°C), and a denaturation phase performed at greater than 90°C (Lee, Fig. 4.2, 95°C).

Regarding claim 23(b), Lee and/or Lipovsek additionally teach … each cycle comprising a combined annealing and extension phase (Lipovsek, para. 115: “extension may occur under annealing conditions”) performed at a temperature between 50°C and 77°C (Lipovsek, para. 179: 65°C), and a denaturation phase performed at greater than 90°C (Lee, Fig. 4.2, 95°C), but at a temperature different from and higher than the annealing and extension phase (Lee, Fig. 4.2, 95°C).

Regarding claim 4, Lipovsek teaches a Pfu DNA polymerase that is modified to have a processivity enhanced domain relative to native Pfu polymerase (Example 1, para. 99: Phusion).

Regarding claims 5-7 and 29, Lee teaches PEG 8000 (p. 81, para. 1), as recited in claim 5. In addition, Lee teaches wherein the concentration of the PEG in the assembly mixture is claim 6, wherein the concentration of the PEG in the assembly mixture is 0.0375% or greater, as recited in claim 7, and wherein the concentration of PEG in the assembly mixture is greater than 0.0188% and less than 1.0%, as recited in claim 29. More specifically, regarding each of claims 6-7 and 29, Lee teaches PEG in an overlapping range of 0.1% to 5% final concentration in the assembly mixture (p. 87, para. 1).

Regarding claim 11, Lee additionally teaches wherein the set of overlapping oligonucleotides comprises at least 10 oligonucleotides (p. 76, para. 3 to p. 77, para. 1; p. 116, para. 2 – 20 different oligonucleotides). When a claim recites a range, the claim is anticipated if one point in the range is recited in the prior art. MPEP 2131.03.

Regarding claim 19, Lee teaches wherein the at least 25 cycles comprise at least 30 cycles (Fig. 4.2).

Regarding claim 24, Lipovsek teaches wherein the combined annealing and extension phase (para. 115: “extension may occur under annealing conditions”) is performed at about 67°C (para. 179: 65°C).

Regarding claim 25, Lipovsek teaches wherein the combined annealing and extension phase (para. 115: “extension may occur under annealing conditions”) is performed at about between 57°C and 77°C (para. 179: 65°C).



Prior to the time of the claimed invention, it would have been prima facie obvious to modify the gene assembly method of Lee with higher annealing temperatures and combined annealing and extension phases, as taught by Lipovsek. It also would have been obvious to further modify the Lee gene assembly method with the modified Pfu of Lipovsek. The teachings of each of Lee and Lipovsek demonstrate that it was within the capacity of the ordinary artisan to make and use gene assembly oligonucleotides that anneal at a desired temperature, and that the ordinary artisan could design gene assembly reactions in which annealing and extension phases are combined at approximately 67°C, or in the range of 57°C to 77°C, as well as to optimize the enzyme used for annealing. The ordinary artisan would have been motivated to combine the inventions in order to optimize gene synthesis, saving time and money in comparison to gene synthesis reactions carried out with arbitrary oligonucleotide lengths and annealing temperatures. Thus, motivation to modify the Lee method of gene assembly with the annealing temperatures and the combined extension/annealing temperatures of Lipovsek, and the Lipovsek enzyme, was known at the time of the invention. Given the teachings of the prior art and the skill level of the ordinary artisan at the time of Applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Gene synthesis from oligonucleotide mixtures by solid phase PCR and assembly PCR in a microfluidic , as applied to claim 1 above, and further in view of Young3 (Two-step total gene synthesis method, Nucleic Acids Research, 32(7), pp. 1-6, e59 2004).

Regarding claim 2, Young teaches wherein the set of oligonucleotides comprises end and non-end oligonucleotides, and wherein the end oligonucleotides are present at a higher concentration in the assembly mixture than the non-end oligonucleotides. 
Specifically, Young teaches gene synthesis mixtures in which a molar excess of end oligonucleotides are added to a gene synthesis reaction in order to facilitate PCR amplification of annealed products (p. 2, left col., para. 2: “every four consecutive oligonucleotides were mixed together, with the outer two … at five times molar excess to the inner ones”; p. 2, left col., para. 3: DA PCR; p. 4, right col. 2, para. 3: discusses the rationale behind addition of excess end oligonucleotides).

Prior to the time of the claimed invention, it would have been prima facie obvious to modify the contacting and subjecting steps of Lee plus Lipovsek, discussed above, with the higher concentrations of end oligonucleotides of Young. The teachings of Young demonstrate an appreciation in the art of the usefulness of gene synthesis reactions comprising higher concentrations of end oligonucleotides, and demonstrate that it was within the capacity of the ordinary artisan to make and use gene synthesis reactions comprising higher concentrations of end oligonucleotides. The ordinary artisan would have been motivated to combine the .

Claims 3 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Gene synthesis from oligonucleotide mixtures by solid phase PCR and assembly PCR in a microfluidic chip system; University of Michigan, pp. 1-104, 2010) in view of Lipovsek (US Patent App. Pub. No. 2008/0064610), as applied to claim 1 above, and further in view of Grunenwald4 (Optimization of Polymerase Chain Reactions, Methods Mol. Biol., 226: 89-100, 2003).

Regarding claims 3 and 17-18, Lee and Lipovsek do not explicitly teach variable 


Prior to the time of the claimed invention, it would have been prima facie obvious to modify the gene assembly reactions of Lee plus Lipovsek, discussed above, with the variation of thermocycling reaction conditions of Grunenwald. The teachings of Grunenwald demonstrate an awareness in the art at the time of invention of the potential to vary extension times in thermocycling reactions, and demonstrates that it was within the abilities of the ordinary artisan to do so. The ordinary artisan would have been motivated to vary thermocycling conditions in gene assembly reactions in order to obtain more product, thus saving time and money in comparison to carrying out reactions that yield insufficient or poor quality product. Grunenwald teaches that the ordinary artisan seeks to obtain high yields and high-quality products from gene assembly and thermocycling gene amplification reactions. Thus, motivation to modify the gene assembly reactions of Lee plus Lipovsek with the variable extension times of Grunenwald was also well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the ordinary artisan at the time of Applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claims 8-10, 12-13, 21-22, 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Gene synthesis from oligonucleotide mixtures by solid phase PCR and assembly PCR in a microfluidic chip system; University of Michigan, pp. 1-104, 2010) in view , as applied to claims 1, 7, 11, 19 and 23-24 above, and further in view of Li5 (US Patent App. Pub. No. 2011/0124049).

Regarding claims 8-10 and 22, Li teaches wherein the nucleic acid molecule is greater 
than 1 kb in length (para. 82: “single round of PCR assembly … routine for producing DNA of up to 1.5 kb”), as recited in claim 8. In addition, Li suggests wherein the nucleic acid molecule is greater than 2 kb in length, as recited in claim 9, and wherein the nucleic acid molecule is greater than 3 kb in length, as recited in claims 10 and 22. More specifically, regarding claims 9 and 10, Li teaches a single round of PCR assembly can routinely produce DNA of up to 1.5 kb (para. 82), and further teaches that for performing assembly of “large gene[s] (e.g. 10 kb)”, the sequence would be divided into smaller segments, which would then be linked together in a final PCR step (para. 124). From these teachings, the ordinary artisan would understand that the Li method can be used to assemble a range of sequences with an upper limit in the vicinity of 10 kb.

Regarding claims 12-13, Li teaches wherein the set of overlapping oligonucleotides comprises at least 60 oligonucleotides (para. 82), as recited in claim 12, and wherein the set of overlapping oligonucleotides comprises at least 75 oligonucleotides (para. 82), as recited in claim 13. 

claims 21 and 28, Li additionally teaches wherein each oligonucleotide in the set has a length selected from the group consisting of: 20-40 nucleotides, 30-50, 40-60, 50-70 and 60-80 nucleotides (para. 102), and the nucleic acid assembled is greater than 1 Kb (para. 82: “single round of PCR assembly … routine for producing DNA of up to 1.5 kb”).

	Regarding claim 26, Lee and/or Li teach wherein the set of overlapping oligonucleotides comprises at least 25 overlapping oligonucleotides (Li, para. 82), and the PEG is present at a concentration of greater than 0.375% (Lee, p. 87, para. 1).

	Prior to the time of the claimed invention, it would have been prima facie obvious to modify the method of gene assembly of Lee plus Lipovsek, discussed above, with the Li method of gene assembly to synthesize large genes. The teachings of Li demonstrate an appreciation in the art of synthesizing large genes using hundreds of oligonucleotides with optimized lengths. The ordinary artisan would have been motivated to combine the inventions of Li with that of Lee plus Lipovsek in order to efficiently synthesize large genes, which has the potential to save time and money in comparison to other formats of gene synthesis. Thus, motivation to modify the method of gene assembly of Lee plus Lipovsek with that of Li was well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the ordinary artisan at the time of Applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Gene synthesis from oligonucleotide mixtures by solid phase PCR and assembly PCR in a microfluidic chip system; University of Michigan, pp. 1-104, 2010) in view of Lipovsek (US Patent App. Pub. No. 2008/0064610) and Li (US Patent App. Pub. No. 2011/0124049) as applied to claims 12-13 above, and further in view of Grunenwald (Optimization of Polymerase Chain Reactions, Methods Mol. Biol., 226: 89-100, 2003).

Regarding dependent claim 14, Lee and/or Li additionally teach more than 25 cycles that 
comprise an annealing phase, an extension phase, and a denaturation phase (Lee, Fig. 4.2), and wherein the nucleic acid molecule assembled is greater than 2 kb (Li teaches a single round of PCR assembly can routinely produce DNA of up to 1.5 kb (para. 82), and further teaches that for performing assembly of “large gene[s] (e.g. 10 kb)”, the sequence would be divided into smaller segments, which would then be linked together in a final PCR step (para. 124). From these teachings, the ordinary artisan would understand that the Li method can be used to assemble a range of sequences with an upper limit in the vicinity of 10 kb).
Lee does not teach that the initial extension phase is between 5 minutes and 7 minutes and subsequent extension phases are time varied phases. However, Grunenwald teaches method of optimizing thermocycling reactions, including varying extension phases (p. 95, para. 2).

Regarding dependent claim 15, Li additionally teaches wherein the nucleic acid molecule assembled is greater than 3 kb (Li teaches a single round of PCR assembly can routinely produce 
Lee does not teach that the initial extension phase is between 5 minutes and 7 minutes, and subsequent extension phases are progressively increased in time relative to the initial extension phase. However, Grunenwald teaches method of optimizing thermocycling reactions, including varying extension phases (p. 95, para. 2).

Regarding dependent claim 16, Li teaches wherein the set of overlapping nucleotides 
comprises more than 100 oligonucleotides (para. 82).

Prior to the time of the claimed invention, it would have been prima facie obvious to modify the gene assembly reactions of Lee plus Lipovsek plus Li, discussed above, with the variation of thermocycling reaction conditions of Grunenwald. The teachings of Grunenwald demonstrate an awareness in the art at the time of invention of the potential to vary extension times in thermocycling reactions, and demonstrates that it was within the abilities of the ordinary artisan to do so. For example, Grunenwald teaches extension at 65°C to 68°C for 1 min per kilobase to increase the probability of obtaining the desired product (p. 95, para. 2). Grunenwald also teaches that increasing extension time in later cycles may also improve amplification yields (p. 95, para. 2). The ordinary artisan would have been motivated to vary .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Gene synthesis from oligonucleotide mixtures by solid phase PCR and assembly PCR in a microfluidic chip system; University of Michigan, pp. 1-104, 2010) in view of Lipovsek (US Patent App. Pub. No. 2008/0064610) as applied to claim 1 above, and further in view of Withers-Martinez6 (PCR-based gene synthesis as an efficient approach for expression of the A+T rich malaria genome, Protein Engineering, 12(12): 1113-1120, 1999).

Regarding claim 20, Withers-Martinez teaches one-step assembly of an AT rich gene 
(abstract; p. 1114, right col., para. 2).
	
prima facie obvious to modify the method of gene assembly of Lee plus Lipovsek, discussed above, with the method of gene assembly of an AT-rich gene of Withers-Martinez. The teachings of Withers-Martinez demonstrate an appreciation in the art of the potential to assemble genes that are AT-rich, and demonstrates that it was within the capacity of the ordinary artisan to assemble such genes using a thermocycler. The ordinary artisan would have been motivated to assemble AT-rich genes in order to study a viral genome like the malaria genome. Withers-Martinez teaches that effective treatments of malaria are an unmet medical need, and that methods of efficiently synthesizing AT-rich genes in the malaria genome would help lead to effective treatments of malaria. Thus, motivation to modify the gene assembly methods of Lee plus Lipovsek with the assembly of AT-rich malaria sequences of Withers-Martinez was well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the ordinary artisan at the time of Applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.


Conclusion
Claims 1-29 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee was cited in the Information Disclosure Statement filed March 7, 2019.
        2 Lipovsek was cited in the Information Disclosure Statement filed March 7, 2019.
        3 Young was cited in the Information Disclosure Statement submitted March 7, 2019.
        4 Grunenwald was cited in the Information Disclosure Statement filed March 7, 2019.
        5 Li was cited in the Information Disclosure Statement filed March 7, 2019.
        6 Withers-Martinez was cited in the Information Disclosure Statement filed March 7, 2019.